Judgment and order affirmed, with costs on authority of Covino V. Robinson (268 App. Div. 887, motion for leave to appeal denied, 294 N. Y. -, decided January 11, 1945). All concur. (The judgment dismisses plaintiff’s complaint as to defendant Robinson, on motion of said defendant, in an action for damages for the death of plaintiff’s intestate alleged to have resulted while she was an employee in defendant’s factory. The order is the order of dismissal.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ.